DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments filed on November 12, 2020 did not alleviate all 35 U.S.C. 112 issues and in some cases these amendments introduced new 35 U.S.C. 112 issues, please see below for current rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 1, lines 3-5, recites: “positioning a tubular body in relation to a forming device, wherein the tubular body is made at least in a region where a neck is to be formed during calibration of a material which is plastically deformable.” It appears this limitation is requiring the “tubular body” to be “made” as part of this method; however, this is unclear because the previous limitation “positioning a tubular body” would seem to indicate that the tubular body was already “made.” It is further unclear if the “region” is in the “forming device” or the “tubular body.” It is also unclear if the “material” is of the “tubular body” or some additional element. The above limitation also seems to require that the “neck” will be formed “during calibration;” however, following limitations in claim 1 appear to also produce the neck. Overall, it is not clear in claim 1 in which step the neck is formed.
Claim 1, lines 9-10, “…until an inner circumferential surface of a neck of the end portion rests…” It is unclear if this recitation of “neck” is meant to refer to the previous recitation on line 4 or if it is an additional “neck” is required.
Claim 1, line 13, “the inner circumferential surface of the neck.” It is not clear which “neck” is be referred to herein.
Claim 1, line 18, “the inner circumferential surface of the formed neck.” It is not clear which “neck” is being referred to herein nor what distinguished between “neck” and “formed neck.” As previously stated, it is unclear when a neck (or necks) is formed in the tubular body.
Claim 1, line 22, “the formed neck.” It is not clear which “neck” is being referred to herein nor what distinguished between “neck” and “formed neck.” As previously stated, it is unclear when a neck (or necks) is formed in the tubular body.
Claim 1, line 25-26, “the end portion of the produced tubular structure.” It is not clear if “a tubular structure” recited on line 1 of claim is meant to be the same as “the produced tubular 
Claim 2 recites: “wherein the inner tool and the outer tool of the forming device are moved in relation to the end portion of the tubular body in a time-staggered sequence, with the inner tool and the calibrating member thereof being first inserted and positioned info the end portion and then moving the outer tool in relation to the end portion.” It is not clear if this limitation is meant to further define the “moving” step of claim 1 or if this is an additional step. The subject matter of claim 2 is couched in a narrative format which does not lend itself to a clear understanding of the essential steps of the method. Positively setting forth the method as a series of steps with the essential features of each step being distinctly claimed would overcome the indefiniteness with regard to the inferential claimed provision.
Claim 7, line 2, “the formed neck.” It is not clear which “neck” is being referred to herein nor what distinguished between “neck” and “formed neck.” 
Claim 8, line 2, “the formed neck.” It is not clear which “neck” is being referred to herein nor what distinguished between “neck” and “formed neck.” 
Examiner notes that no art has been applied to claim 1-4 and 7-8; however, the claims as currently presented are not deemed allowable and Applicant is required to clarify in compliance with 35 USC 112 so as to facilitate a clear understanding of the claimed invention and the protection sought.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TERESA M EKIERT/            Primary Examiner, Art Unit 3725